214 F.3d 179 (D.C. Cir. 2000)
Patricia Kidd, Appellantv.District of Columbia, et al.,Appellees
Nos. 98-7075, 98-7100
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed On: June 2, 2000

BEFORE:  Edwards, Chief Judge;  Silberman, Williams,  Ginsburg,  Sentelle, Henderson, Randolph, Rogers, Tatel  and Garland, Circuit Judges.


1
Chief Judge Edwards and Circuit Judges Sentelle, Tatel  and Garland would grant the petition.


2
A statement of Circuit Judge Tatel, dissenting from the  denial of rehearing en banc, joined by Chief Judge Edwards  and Circuit Judges Sentelle and Garland, is attached.


3
Circuit Judge Rogers did not participate in this matter.

O R D E R
Per Curiam

4
The petition for rehearing en banc of amicus curiae and  the response thereto have been circulated to the full court. The taking of a vote was requested.  Thereafter, a majority  of the judges of the court in regular active service did not vote in favor of the petition.  Upon consideration of the  foregoing, it is


5
ORDERED that the petition be denied.


6
Tatel, Circuit Judge, with whom Edwards, Chief Judge,  and Sentelle and Garland, Circuit Judges, join, dissenting  from the denial of rehearing en banc:


7
In my view, this case  raises a "question of exceptional importance" because the  panel decision will produce precisely the kind of uncertainty  and potential loss of appeal rights that Rule 58 was intended  to prevent.  I trust, however, that our district court colleagues will recognize that there is no disagreement on the  panel that the simplest solution is for them to instruct the  Clerk of Court to issue judgments adhering to Model Forms  31 and 32.  By doing so, they will provide the certainty Rule  58 demands, prevent accidental loss of appeal rights, and  ensure that this court will never again have to address this  issue.  See Kidd v. District of Columbia, 206 F.3d 35, 41  (D.C. Cir. 2000);  id. at 44 (Tatel, J., dissenting).